Exhibit 2.1 EXECUTION VERSION PRIVILEGED AND CONFIDENTIAL STOCK PURCHASE AGREEMENT by and among BIOTA PHARMACEUTICALS, INC., EACH OF THE SHAREHOLDERS OF ANACONDA PHARMA PARTY HERETO, and THE HOLDER REPRESENTATIVE Dated as of February 25, 2015 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND CONSTRUCTION 2 Section 1.1. Definitions 2 Section 1.2. Other Definitional and Interpretive Matters 20 ARTICLE II. PURCHASE AND SALE 21 Section 2.1. Purchase and Sale of the Shares 21 Section 2.2. Closing 21 Section 2.3. Payment of Closing Date Consideration 21 Section 2.4. Closing Date Cash Consideration Adjustment 22 Section 2.5. Payment of Closing Date Indebtedness and Transaction Expenses 24 Section 2.6. Treatment of Warrants 24 Section 2.7. Withholding Tax 24 Section 2.8. Contingent Payments; Royalties 25 Section 2.9. Review Rights; Set-Off 27 Section 2.10. Form of Consideration Payable by Biota 29 Section 2.11. Escrowed Shares and Post-Closing Adjustment Escrow Account 31 Section 2.12. Closing Deliverables 31 Section 2.13. Payments to Paying Agent 33 Section 2.14. Further Assurances 34 ARTICLE III. REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS 34 Section 3.1. Power and Authorization 34 Section 3.2. No Conflicts 34 Section 3.3. Absence of Litigation 35 Section 3.4. Ownership of the Shares 35 Section 3.5. Approvals, etc. 35 Section 3.6. No Brokers 35 Section 3.7. Compliance with Securities Laws 36 Section 3.8. Ownership of Biota Common Stock 36 Section 3.9. No Known Breaches 36 TABLE OF CONTENTS (continued) Page ARTICLE IV. REPRESENTATIONS AND WARRANTIES REGARDING ANACONDA 36 Section 4.1. Organization of Anaconda 37 Section 4.2. Subsidiaries 37 Section 4.3. [Intentionally Omitted] 37 Section 4.4. Capitalization 37 Section 4.5. Title to Properties and Assets 37 Section 4.6. Absence of Certain Activities or Changes 38 Section 4.7. Material Contracts 39 Section 4.8. Compliance with Other Instruments 41 Section 4.9. Financial Statements 41 Section 4.10. Liabilities 42 Section 4.11. Taxes 42 Section 4.12. Environmental Matters 43 Section 4.13. Employee Benefits 43 Section 4.14. Compliance with Law 45 Section 4.15. Permits 45 Section 4.16. Consents and Approvals 45 Section 4.17. Litigation 45 Section 4.18. Labor Matters 46 Section 4.19. Intellectual Property 47 Section 4.20. Transactions with Certain Persons 49 Section 4.21. Insurance 49 Section 4.22. Certain Business Practices 50 Section 4.23. No Brokers 50 Section 4.24. Regulatory Matters 50 Section 4.25. Subsidies 52 Section 4.26. Books and Records 52 Section 4.27. Bank Accounts 52 Section 4.28. Absence of Other Representations and Warranties 52 TABLE OF CONTENTS (continued) Page ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BIOTA 52 Section 5.1. Organization and Standing 53 Section 5.2. Authorization 53 Section 5.3. Compliance 53 Section 5.4. Capitalization 53 Section 5.5. Absence of Litigation 54 Section 5.6. Approvals, etc. 54 Section 5.7. Funding 54 Section 5.8. No Brokers 54 Section 5.9. SEC Reports 54 Section 5.10. No Reliance 54 ARTICLE VI. COVENANTS AND AGREEMENTS 55 Section 6.1. Public Disclosures 55 Section 6.2. Confidentiality 55 Section 6.3. Access to Information 55 Section 6.4. Conduct of the Business Pending the Closing 56 Section 6.5. Exclusivity 58 Section 6.6. Consents and Approvals 58 Section 6.7. Interim Operating Covenants of Biota 60 Section 6.8. Notification of Certain Matters 61 Section 6.9. Waiver of Rights Under Shareholders Agreement 61 Section 6.10. No Directed Selling Efforts 61 Section 6.11. Delivery of Stability Testing Results 61 ARTICLE VII. POST-CLOSING COVENANTS 62 Section 7.1. Transfer Taxes 62 Section 7.2. Release by Sellers 62 Section 7.3. Compliance with the Securities Act 62 Section 7.4. Registration Rights with Respect to First Milestone Shares 63 Section 7.5. Transfer of Closing Shares and First Milestone Shares 63 TABLE OF CONTENTS (continued) Page Section 7.6. Restrictive Covenants. 63 ARTICLE VIII. CLOSING CONDITIONS 64 Section 8.1. Conditions Precedent to the Obligations of Each Party 64 Section 8.2. Conditions Precedent to the Obligations of Biota 65 Section 8.3. Conditions Precedent to the Obligations of the Sellers 67 Section 8.4. Shareholder Meeting 68 ARTICLE IX. INDEMNIFICATION 68 Section 9.1. Survival 68 Section 9.2. Indemnification 69 Section 9.3. Notice of Claims 69 Section 9.4. Third Party Claims 70 Section 9.5. Limitation on Indemnity 72 Section 9.6. Order of Recovery 73 Section 9.7. Treatment of Insurance 73 Section 9.8. Tax Benefit 74 Section 9.9. Reserves 74 Section 9.10. Changes in Laws 74 Section 9.11. Duty to Mitigate 74 Section 9.12. Remedies 74 Section 9.13. Duplication. 75 ARTICLE X. TERMINATION 75 Section 10.1. Termination 75 Section 10.2. Notice of Termination 76 Section 10.3. Effect of Termination 76 Section 10.4. Expenses 76 ARTICLE XI. MISCELLANEOUS 76 Section 11.1. Binding Effect; Assignment 76 Section 11.2. Notices 77 Section 11.3. GOVERNING LAW 78 TABLE OF CONTENTS (continued) Page Section 11.4. Entire Agreement; Amendments and Waivers 78 Section 11.5. Appointment of the Holder Representative 79 Section 11.6. Counterparts; Electronic Delivery of Signatures 81 Section 11.7. Severability 82 Section 11.8. Third Party Beneficiaries 82 Section 11.9. No Strict Construction 82 Section 11.10. Jurisdiction; Venue; Service of Process 82 Section 11.11. WAIVER OF JURY TRIAL 82 Section 11.12. Injunctive Relief; Specific Performance 83 Section 11.13. Headings 83 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “ Agreement ”) dated as of February 25, 2015 (the “ Agreement Date ”) is made and entered into by and among Biota Pharmaceuticals, Inc., a Delaware corporation (“ Biota ”) , certain shareholders of Anaconda Pharma, a French société par actions simplifiée (“ Anaconda ”), party hereto acting severally and not jointly ( non solidairement ) for the purposes hereof (“ Sellers ” and each, individually, a “ Seller ”), and the Holder Representative hereunder (collectively, the “ Parties ”). WITNESSETH WHEREAS, the Sellers currently own 104,666 ordinary shares of Anaconda (“ Ordinary Shares ”) in the aggregate and 14,908 preference shares of Anaconda (“ Preference Shares ”) in the aggregate, as set forth in further detail on Exhibit A attached hereto; WHEREAS, the holders of Warrants (“ Warrant Holders ” and each, individually, a “ Warrant Holder ”) currently own 15,015 bons de souscription d’actions (the “ BSAs ”), as set forth in further detail on Exhibit B attached hereto, and 1,983 bons de souscription de parts de créateur d’entreprise (the “ BSPCEs ”), as set forth in further detail on Exhibit B attached hereto, representing all of the issued and outstanding warrants (or equivalent) of Anaconda (the “ Warrants ”); WHEREAS, the shareholders of Anaconda and the Warrant Holders that are not Sellers as at the Agreement Date shall become parties to the Agreement as Sellers by entering into the Deed of Adherence (as defined below) prior to the Closing Date; WHEREAS, the Sellers (including such Sellers who will have become parties to the Agreement as Sellers by entering into the Deed of Adherence pursuant to the preceding paragraph) shall hold, on the Closing Date (following the exercise and/or the cancellation/waiver of the Warrants on or prior to the Closing), 100% of the issued and outstanding share capital and of the voting rights in Anaconda (the “ Shares ”); WHEREAS, the Sellers desire to sell or cause to be sold to Biota, and Biota desires to purchase from the Sellers, on the Closing Date, all of the Shares upon the terms and conditions hereinafter set forth; and WHEREAS, for certain limited purposes, and subject to the terms set forth herein, the Holder Representative shall serve as a representative of the Sellers. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I. DEFINITIONS AND CONSTRUCTION Section 1.1.
